Case 3:18-cv-00017-NKM-JCH Document 238 Filed 03/02/21 Page 1 of 2 Pageid#: 3254




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

  BRENNAN GILMORE et al.,             )
      Plaintiffs,                     )                 Civil Action No. 3:18-cv-00017
                                      )
  v.                                  )                 ORDER
                                      )
  ALEXANDER (“ALEX”) E. JONES et al., )                 By:    Joel C. Hoppe
      Defendants.                     )                        United States Magistrate Judge

         This matter is before the Court on a motion by Aaron J. Walker, Esq., to withdraw as

  counsel of record for Defendants Derrick Wilburn, Michele Hickford, James Hoft, R. Scott

  Creighton, and Words-N-Ideas, LLC. ECF No. 227. Mr. Walker represents that his health does

  not permit him to continue representing the Defendants. The Court held a hearing on February 3,

  2021. Following the hearing, the Court issued an Order taking the motion under advisement and

  directing Mr. Walker to confer with his clients, assist in the transition to new counsel, and ensure

  that he produces responsive discovery materials that his clients have provided to him. ECF No.

  231. On February 10, 2021, Mr. Walker filed a notice indicating that he had completed these

  tasks. ECF No. 235. Moreover, attorneys have noted their appearances as counsel of record for

  James Hoft, ECF Nos. 223, 224, and Michele Hickford and Words-N-Ideas, ECF No. 237.

         Finding that grounds exist to warrant Mr. Walker’s withdrawal as counsel and that he has

  complied with the Court’s requirements to assist his clients’ transition to new counsel, the Court

  hereby GRANTS Mr. Walker’s motion to withdraw, ECF No. 227. The Clerk is directed to

  terminate Mr. Walker as counsel of record for Defendants Derrick Wilburn, Michele Hickford,

  James Hoft, R. Scott Creighton, and Words-N-Ideas, LLC.

         Counsel have noted their appearances for each of these Defendants except Mr. Creighton

  and Mr. Wilburn. If Mr. Creighton and Mr. Wilburn choose to retain new counsel, a licensed



                                                   1
Case 3:18-cv-00017-NKM-JCH Document 238 Filed 03/02/21 Page 2 of 2 Pageid#: 3255




  attorney must enter his or her appearance on behalf of each of them in this matter. Counsel must

  be admitted to practice before the United States District Court for the Western District of

  Virginia. See W.D. Va. Gen. R. 6(a)–(d), (i). As of entry of this Order, Mr. Creighton and Mr.

  Wilburn are proceeding pro se, and, unless and until counsel enters an appearance on behalf of

  either of them, each Defendant is solely responsible for conducting his defense in accordance

  with all rules, court orders, and deadlines in this case.

         It is so ORDERED.

                                                         ENTER: March 2, 2021



                                                         Joel C. Hoppe
                                                         U.S. Magistrate Judge




                                                     2
